PER CURIAM.
After careful consideration of the points ably raised by the appellant-husband, we find no substantive error nor abuse of discretion in the trial court’s meticulous and detailed resolution of the issues involved in this dissolution case. Because of apparently conflicting provisions of the final judgment, however, we are uncertain as to the amount the trial court intended to award the wife as equitable distribution and therefore remand the cause solely to resolve the ambiguity. With that exception, the judgment under review is
Affirmed.